Taylor, J.
Upon the separate trial which was directed of the issues arising by virtue of the plaintiff’s reply to the equitable counterclaim of the defendants herein, I find as a fact, upon all the evidence, that the defendants did not (nor did either of them) sign the trade acceptance in suit. The conclusion follows that the said acceptance is not enforcible in the hands of the plaintiff. Therefore, judgment is directed herein as follows: (1) Declaring said instrument void and of no effect and directing its surrender and cancellation; (2) dismissing the plaintiff’s complaint upon the merits, with taxable costs and disbursements to the defendants.
Settle decision and judgment upon notice. The plaintiff may present requests to find upon which I will pass. All papers will be retained by me pending the settlement of the decision and judgment.